DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 06/17/2022.
Claim Objections
Claim 23 is objected to because of the following informalities: Claim 23, line 5 recites “the actuation signal”, which should be – the binary actuation signal -- because in this way was previously presented this term in the claim.  
Appropriate correction is required.
Claim 24 is objected to because of the following informalities: Claim 24, line 2 recites “the actuation signal”, which should be – the binary actuation signal -- because in this way was previously presented this term in the claim.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Terdy et al. (US 2018/0208238), hereinafter Terdy, in view of Niwa et al. (A. Niwa et al. , "Novel dead time controlled gate driver using the current sensor of SiC-MOSFET", IECON 2015 - 41ST ANNUAL CONFERENCE OF THE IEEE INDUSTRIAL  0 ELECTRONICS SOCIETY, IEEE, pps. 1651-1656, 2015), hereinafter Niwa.
Regarding claim 22, Terdy discloses (see figures 1-10) an actuation arrangement (figure 2a, part actuation arrangement that control 20 or 24) for actuating a Metal Oxide Semiconductor Field Effect Transistor (MOSFET) (figure 2a, part 20 or 24) (paragraph [0033]; the gate of each MOSFET 16, 18, 20, 22, 24, 26 is connected to a control block configured for providing a control signal to each MOSFET e.g. to switch it on or off. Gate connections of the MOSFETs and control blocks are not shown for simplicity), of a converter  (figure 2a, part 14) having a plurality of MOSFETs (figure 2a, parts 16-26)(paragraph [0032]; the inverter 14 comprises three parallel arms (A, B, C), each of which has a pair of MOSFETs connected in series between a supply rail and a ground line), said actuation arrangement (figure 2a, part actuation arrangement that control 20 or 24) comprising: a monitoring unit (figure 2a, part monitoring unit inside of the actuation arrangement that control 20 or 24) receiving from a respective MOSFET (figure 2a, part 20 or 24) of the plurality of the MOSFETs (figure 2a, parts 16-26) an input signal indicating a drain-source voltage (figure 2a, part 20 or 24; drain-source voltage) and a drain-source current intensity and direction (figure 2a, part 20 or 24; drain-source current) (paragraphs [0045] and [0047]; monitoring the MOSFET voltage V_DS or current… The regeneration voltage determines when the diode is forward biased. In the example shown, the Drain-Source voltage across the healthy MOSFETs on the appropriate side (MOSFETs 20, 24 if MOSFET 16 is faulty) is monitored), and determining based on the drain-source voltage (figure 2a, part 20 or 24; drain-source voltage) and the drain-source current intensity and direction (figure 2a, part 20 or 24; drain-source current) whether a body diode of the respective MOSFET (figure 2a, part body diode of 20 or 24) is electrically conducting or blocking (figure 2a, part body diode of 20 or 24; conducting or blocking) (paragraphs [0047] and [0048]; if the DS voltage of the MOSFET 20 or 24 is negative, the corresponding MOSFET must be turned on. This can be detected either by measuring phase currents and/or motor position. The MOSFET 20 or 24 can conduct from when the body diode is forward biased (V_DS<0) and will conduct the positive current (going from source to drain of the MOSFET)… The regeneration voltage determines when the diode is forward biased. In the example shown, the Drain-Source voltage across the healthy MOSFETs on the appropriate side (MOSFETs 20, 24 if MOSFET 16 is faulty) is monitored and, if it is negative (step S20) the appropriate MOSFET is turned on (step 22), otherwise it is turned off (step 24)… The DS voltage indirectly gives the current direction, which triggers the switching. I.e. when the DS voltage is negative the MOSFET(s) can be on, but when the DS voltage becomes positive the corresponding healthy MOSFETs is switched off), and a control unit (figure 2a, part control unit inside of the actuation arrangement that control 20 or 24 that is connected to the gate terminal) connected to a gate of the respective MOSFET (figure 2a, part gate terminal of 20 or 24) and configured to actuate the respective MOSFET (figure 7, part 20 or 24; actuate) (figure 10, part S20; Yes; Turn on appropriate MOSFET), and after occurrence of a fault (figure 2b, part after fault at bridge 14 based on 16) (figure 10, parts after S10-S14; faulty bridge) which causes all MOSFETs of the converter to be switched off (figure 3, parts 18-26; turn-off)(paragraphs [0037] and [0045]; all other MOSFETs 18, 20, 22, 24, 26 are turned off… In step S12, normal operation of the faulty bridge (14 or 14′) is disabled), to actuate the respective MOSFET (figure 2a, parts 20 or 24; actuated after fault detected and when detect body diode conduction) with an additional actuation signal (figures 7 and 10, part additional actuation signal inside actuation arrangement that control 20 or 24; actuated after fault is detected and when detect body diode conduction of respective MOSFET; S20 to Yes) regardless of a value of the actuation signal (figure 2a, part actuation signal inside actuation arrangement that control 20 and 24; actuated at normal operation) (paragraph [0034]; in normal operation, the MOSFETs 16, 18, 20, 22, 24, 26 are turned on and off in a controlled manner by a drive stage controller to control the potential difference applied across each of the motor windings and hence also the current flowing through the windings) when the monitoring unit (figure 2a, part monitoring unit inside of the actuation arrangement that control 20 or 24) determines that the body diode is electrically conducting (figure 2a, part body diode of 20 and 24; conducting) (figure 10, part S20; Yes) (paragraphs [0047] and [0048]; if the DS voltage of the MOSFET 20 or 24 is negative, the corresponding MOSFET must be turned on. This can be detected either by measuring phase currents and/or motor position. The MOSFET 20 or 24 can conduct from when the body diode is forward biased (V_DS<0) and will conduct the positive current (going from source to drain of the MOSFET)… The regeneration voltage determines when the diode is forward biased. In the example shown, the Drain-Source voltage across the healthy MOSFETs on the appropriate side (MOSFETs 20, 24 if MOSFET 16 is faulty) is monitored and, if it is negative (step S20) the appropriate MOSFET is turned on (step 22), otherwise it is turned off (step 24)… The DS voltage indirectly gives the current direction, which triggers the switching. I.e. when the DS voltage is negative the MOSFET(s) can be on).
Terdy does not expressly disclose a wide bandgap semiconductor MOSFET; a control unit configured to actuate the respective MOSFET with a binary actuation signal, and to actuate the respective MOSFET with an additional actuation signal regardless of a value of the binary actuation signal.
Niwa teaches (see figures 1-14) a wide bandgap semiconductor MOSFET  (figure 3, part Sic-MOSFETs upper Mmh or lower Mml)(Abstract; Sic-MOSFET); a control unit (figure 3, part control unit generated between OR-gate and gate of upper Mmh or lower Mml MOSFETs) connected to a gate of the respective MOSFET (figure 3, part gate of upper Mmh or lower Mml MOSFETs) and configured to actuate the respective MOSFET (figure 3, part upper Mmh or lower Mml MOSFETs) with a binary actuation signal (figures 3 and 4, part input binary actuation signal INH or INL), and to actuate the respective MOSFET (figure 3, part upper Mmh or lower Mml MOSFETs) with an additional actuation signal (figure 3, part additional actuation signal from 1-shot circuit to OR-gate circuit)  regardless (figure 3, part OR-gate) of a value of the binary actuation signal (figures 3 and 4, part input binary actuation signal INH or INL) (page 1653; part C; second paragraph; even if control input [INL/INH] is off-state, it can switch over from the diode conduction mode to the channel conduction mode).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the actuation arrangement of Terdy with the control features as taught by Niwa and obtain an actuation arrangement for actuating a Metal Oxide Semiconductor Field Effect Transistor (MOSFET), in particular a wide bandgap semiconductor MOSFET, of a converter having a plurality of MOSFETs, said actuation arrangement comprising: a monitoring unit receiving from a respective MOSFET of the plurality of the MOSFETs an input signal indicating a drain-source voltage and a drain- source current intensity and direction, and determining based on the drain- source voltage and the drain-source current intensity and direction whether a body diode of the respective MOSFET is electrically conducting or blocking, and a control unit connected to a gate of the respective MOSFET and configured to actuate the respective MOSFET with a binary actuation signaI, and after occurrence of a fault which causes all MOSFETs of the converter to be switched off, to actuate the respective MOSFET with an additional actuation signal regardless of a value of the binary actuation signal when the monitoring unit determines that the body diode is electrically conducting, because it provides more efficient and robust control with reduction in switching and conduction losses (Abstract).
Regarding claim 23, Terdy and Niwa teach everything claimed as applied above (see claim 22). Further, Terdy discloses (see figures 1-10) the monitoring unit (figure 2a, part monitoring unit inside of the actuation arrangement that control 20 or 24) transmits to the control unit (figure 2a, part control unit inside of the actuation arrangement that control 20 or 24 that is connected to the gate terminal) the additional actuation signal  (figures 7 and 10, part additional actuation signal inside actuation arrangement that control 20 or 24; actuated after fault is detected and when detect body diode conduction of respective MOSFET; S20 to Yes) that indicates whether the body diode is electrically conducting or blocking (figure 2a, part body diode of 20 or 24; conducting or blocking) (paragraphs [0047] and [0048]; if the DS voltage of the MOSFET 20 or 24 is negative, the corresponding MOSFET must be turned on. This can be detected either by measuring phase currents and/or motor position. The MOSFET 20 or 24 can conduct from when the body diode is forward biased (V_DS<0) and will conduct the positive current (going from source to drain of the MOSFET)… The regeneration voltage determines when the diode is forward biased. In the example shown, the Drain-Source voltage across the healthy MOSFETs on the appropriate side (MOSFETs 20, 24 if MOSFET 16 is faulty) is monitored and, if it is negative (step S20) the appropriate MOSFET is turned on (step 22), otherwise it is turned off (step 24)… The DS voltage indirectly gives the current direction, which triggers the switching. I.e. when the DS voltage is negative the MOSFET(s) can be on, but when the DS voltage becomes positive the corresponding healthy MOSFETs is switched off), and wherein the control unit (figure 2a, part control unit inside of the actuation arrangement that control 20 or 24 that is connected to the gate terminal) comprises actuating the respective MOSFET (figure 7, part 20 or 24; actuate) as a function of the actuation signal (figure 2a, part actuation signal inside actuation arrangement that control 20 and 24; actuated at normal operation) and the additional actuation signal (figures 7 and 10, part additional actuation signal inside actuation arrangement that control 20 or 24; actuated after fault is detected and when detect body diode conduction of respective MOSFET; S20 to Yes). However, Terdy does not expressly disclose an end stage for actuating the respective MOSFET.
Niwa teaches (see figures 1-14) the control unit (figure 3, part control unit generated between OR-gate and gate of upper Mmh or lower Mml MOSFETs) comprises an end stage (figure 3, part end stage that generate Vgsh or Vgsl) for actuating the respective MOSFET (figure 3, part upper Mmh or lower Mml MOSFETs) as a function of the actuation signal l (figures 3 and 4, part input binary actuation signal INH or INL) and the additional actuation signal (figure 3, part additional actuation signal from 1-shot circuit to OR-gate circuit).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the actuation arrangement of Terdy with the control features as taught by Niwa, because it provides more efficient and robust control with reduction in switching and conduction losses (Abstract).
Regarding claim 24, Terdy and Niwa teach everything claimed as applied above (see claim 23). However, Terdy does not discloses the end stage actuates the respective MOSFET as a function of the actuation signal when the body diode is electrically blocking, and wherein the control unit comprises a second end stage for actuating the respective MOSFET as a function of the additional actuation signal when the body diode is electrically conducting.
Niwa teaches (see figures 1-14) the end stage (figure 3, part end stage that generate Vgsh or Vgsl) actuates the respective MOSFET (figure 3, part upper Mmh or lower Mml MOSFETs) as a function of the actuation signal (figures 3 and 4, part input binary actuation signal INH or INL) when the body diode is electrically blocking (figures 3 and 4, part when body diode of upper Mmh or lower Mml MOSFETs are blocking, the additional actuation signal from 1-shot circuit to OR-gate circuit is not output and it is the input binary actuation signal INH or INL that control), and wherein the control unit (figure 3, part control unit generated between OR-gate and gate of upper Mmh or lower Mml MOSFETs) comprises a second end stage (figure 3, part second stage generated by OR-gate circuit) for actuating the respective MOSFET (figure 3, part upper Mmh or lower Mml MOSFETs)  as a function of the additional actuation signal (figure 3, part additional actuation signal from 1-shot circuit to OR-gate circuit) when the body diode is electrically conducting (figures 3 and 4, part when body diode of upper Mmh or lower Mml MOSFETs are conducting, the additional actuation signal from 1-shot circuit to OR-gate circuit is output and through the additional actuation signal from 1-shot circuit to OR-gate circuit the MOSFETs are controlled) (page 1653; part C; second paragraph; even if control input [INL/INH] is off-state, it can switch over from the diode conduction mode to the channel conduction mode).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the actuation arrangement of Terdy with the control features as taught by Niwa, because it provides more efficient and robust control with reduction in switching and conduction losses (Abstract).
Regarding claim 25, Terdy discloses (see figures 1-10) a converter (figure 2a, part 14) having a plurality of Metal Oxide Semiconductor Field Effect Transistors (MOSFETs) (figure 2a, parts 20 and 24) (paragraph [0032]; the inverter 14 comprises three parallel arms (A, B, C), each of which has a pair of MOSFETs connected in series between a supply rail and a ground line), comprising for each MOSFET of the plurality of MOSFETs (figure 2a, parts 20 or 24) an actuation arrangement (figure 2a, part actuation arrangement that control 20 or 24) for actuating a respective MOSFET (figure 2a, parts 20 or 24) (paragraph [0033]; the gate of each MOSFET 16, 18, 20, 22, 24, 26 is connected to a control block configured for providing a control signal to each MOSFET e.g. to switch it on or off. Gate connections of the MOSFETs and control blocks are not shown for simplicity), said actuation arrangement (figure 2a, part actuation arrangement that control 20 or 24) comprising a monitoring unit (figure 2a, part monitoring unit inside of the actuation arrangement that control 20 or 24) receiving from the respective MOSFET (figure 2a, parts 20 or 24) an input signal indicating a drain-source voltage (figure 2a, parts 20 or 24; drain-source voltage) and a drain-source current intensity and direction (figure 2a, parts 20 or 24; drain-source current) (paragraphs [0045] and [0047]; monitoring the MOSFET voltage V_DS or current… The regeneration voltage determines when the diode is forward biased. In the example shown, the Drain-Source voltage across the healthy MOSFETs on the appropriate side (MOSFETs 20, 24 if MOSFET 16 is faulty) is monitored), and determining based on the drain-source voltage (figure 2a, parts 20 or 24; drain-source voltage) and the drain-source current intensity and direction (figure 2a, parts 20 or 24; drain-source current) whether a body diode of the respective MOSFET (figure 2a, parts body diode of 20 or 24) is electrically conducting or blocking (figure 2a, parts body diode of 20 or 24; conducting or blocking) (paragraphs [0047] and [0048]; if the DS voltage of the MOSFET 20 or 24 is negative, the corresponding MOSFET must be turned on. This can be detected either by measuring phase currents and/or motor position. The MOSFET 20 or 24 can conduct from when the body diode is forward biased (V_DS<0) and will conduct the positive current (going from source to drain of the MOSFET)… The regeneration voltage determines when the diode is forward biased. In the example shown, the Drain-Source voltage across the healthy MOSFETs on the appropriate side (MOSFETs 20, 24 if MOSFET 16 is faulty) is monitored and, if it is negative (step S20) the appropriate MOSFET is turned on (step 22), otherwise it is turned off (step 24)… The DS voltage indirectly gives the current direction, which triggers the switching. I.e. when the DS voltage is negative the MOSFET(s) can be on, but when the DS voltage becomes positive the corresponding healthy MOSFETs is switched off), and a control unit (figure 2a, part control unit inside of the actuation arrangement that control 20 or 24 that is connected to the gate terminal) connected to a gate of the respective MOSFET (figure 2a, parts gate terminal of 20 or 24) and configured to actuate the respective MOSFET (figure 7, parts 20 or 24; actuated at normal operation) (paragraph [0034]; in normal operation, the MOSFETs 16, 18, 20, 22, 24, 26 are turned on and off in a controlled manner by a drive stage controller to control the potential difference applied across each of the motor windings and hence also the current flowing through the windings), and, after occurrence of a fault  (figure 2b, part after fault at bridge 14 based on 16) (figure 10, parts after S10-S14; faulty bridge) which causes all MOSFETs of the converter to be switched off (figure 2a, parts 18-26; turn-off)(paragraphs [0037] and [0045]; all other MOSFETs 18, 20, 22, 24, 26 are turned off… In step S12, normal operation of the faulty bridge (14 or 14′) is disabled), and to actuate the respective MOSFET (figure 2a, parts 20 or 24; actuated after fault detected and when detect body diode conduction) with an additional actuation signal (figures 7 and 10, part additional actuation signal inside actuation arrangement that control 20 or 24; actuated after fault is detected and when detect body diode conduction of respective MOSFET; S20 to Yes) regardless of a value of the actuation signal (figure 2a, part actuation signal inside actuation arrangement that control 20 or 24; actuated at normal operation) when the monitoring unit (figure 2a, part monitoring unit inside of the actuation arrangement that control 20 or 24) determines that the body diode of the respective MOSFET is electrically-conducting (figure 2a, part body diode of 20 or 24; conducting) (figure 10, part S20; Yes) (paragraphs [0047] and [0048]; if the DS voltage of the MOSFET 20 or 24 is negative, the corresponding MOSFET must be turned on. This can be detected either by measuring phase currents and/or motor position. The MOSFET 20 or 24 can conduct from when the body diode is forward biased (V_DS<0) and will conduct the positive current (going from source to drain of the MOSFET)… The regeneration voltage determines when the diode is forward biased. In the example shown, the Drain-Source voltage across the healthy MOSFETs on the appropriate side (MOSFETs 20, 24 if MOSFET 16 is faulty) is monitored and, if it is negative (step S20) the appropriate MOSFET is turned on (step 22), otherwise it is turned off (step 24)… The DS voltage indirectly gives the current direction, which triggers the switching. I.e. when the DS voltage is negative the MOSFET(s) can be on).
Terdy does not expressly disclose a control unit configured to actuate the respective MOSFET with a binary actuation signal, and to actuate the respective MOSFET with an additional actuation signal regardless of a value of the binary actuation signal.
Niwa teaches (see figures 1-14) a control unit (figure 3, part control unit generated between OR-gate and gate of upper Mmh or lower Mml MOSFETs) connected to a gate of the respective MOSFET (figure 3, part gate of upper Mmh or lower Mml MOSFETs) and configured to actuate the respective MOSFET (figure 3, part upper Mmh or lower Mml MOSFETs) with a binary actuation signal (figures 3 and 4, part input binary actuation signal INH or INL), and to actuate the respective MOSFET (figure 3, part upper Mmh or lower Mml MOSFETs) with an additional actuation signal (figure 3, part additional actuation signal from 1-shot circuit to OR-gate circuit)  regardless (figure 3, part OR-gate) of a value of the binary actuation signal (figures 3 and 4, part input binary actuation signal INH or INL) (page 1653; part C; second paragraph; even if control input [INL/INH] is off-state, it can switch over from the diode conduction mode to the channel conduction mode).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the actuation arrangement of Terdy with the control features as taught by Niwa and obtain a converter having a plurality of Metal Oxide Semiconductor Field Effect Transistors (MOSFETs), comprising for each MOSFET of the plurality of MOSFETs an actuation arrangement for actuating a respective MOSFET, said actuation arrangement comprising a monitoring unit receiving from the respective MOSFET an input signal indicating a drain-source voltage and a drain-source current intensity and direction, and determining based on the drain-source voltage and the drain- source current intensity and direction whether a body diode of the respective MOSFET is electrically conducting or blocking, and a control unit connected to a gate of the respective MOSFET and configured to actuate the respective MOSFET with a binary actuation signal, and, after occurrence of a fault which causes all MOSFETs of the converter to be switched off, and to actuate the respective MOSET with an additional actuation signal regardless of a value of the binary actuation signal when the6Docket No.: BAKRAN-9 AppL. No.: 171059,130monitoring unit determines that the body diode of the respective MOSFET is electrically-conducting, because it provides more efficient and robust control with reduction in switching and conduction losses (Abstract).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Terdy et al. (US 2018/0208238), hereinafter Terdy, in view of Niwa et al. (A. Niwa et al. , "Novel dead time controlled gate driver using the current sensor of SiC-MOSFET", IECON 2015 - 41ST ANNUAL CONFERENCE OF THE IEEE INDUSTRIAL  0 ELECTRONICS SOCIETY, IEEE, pps. 1651-1656, 2015), hereinafter Niwa, and further in view of Zoels et al. (US 10,171,069), hereinafter Zoels.
Regarding claim 26, Terdy and Niwa teach everything claimed as applied above (see claim 25). Further, Terdy discloses (see figures 1-10) the converter (figure 2a, part 14). However, Terdy does not expressly disclose a traction converter.
Zoels teaches (see figures 1-6) the converter is a traction converter (figure 4, part 100) (column 5; lines 6-12; a traction power converter).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the converter of Terdy with the converter features as taught by Zoels, because the combination result is more efficient control for traction converter. 
Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Terdy et al. (US 2018/0208238), hereinafter Terdy, in view of Ding et al. (Helen D. ET AL: "IR11688 Smart Rectifier (TM) Control IC Design Notes", Infineon, 31 July 2015 (2015-07-31), pp. 1-32), hereinafter Ding, and further in view of Niwa et al. (A. Niwa et al. , "Novel dead time controlled gate driver using the current sensor of SiC-MOSFET", IECON 2015 - 41ST ANNUAL CONFERENCE OF THE IEEE INDUSTRIAL  0 ELECTRONICS SOCIETY, IEEE, pps. 1651-1656, 2015), hereinafter Niwa.
Regarding claim 16, Terdy discloses (see figures 1-10) a method (figure 10) for actuating a Metal Oxide Semiconductor Field Effect Transistor (MOSFET) (figure 2a, part 20 or 24) (paragraph [0033]; the gate of each MOSFET 16, 18, 20, 22, 24, 26 is connected to a control block configured for providing a control signal to each MOSFET e.g. to switch it on or off. Gate connections of the MOSFETs and control blocks are not shown for simplicity), of a converter (figure 2a, part 14) having a plurality of MOSFETs (figure 2a, parts 16-26)(paragraph [0032]; the inverter 14 comprises three parallel arms (A, B, C), each of which has a pair of MOSFETs connected in series between a supply rail and a ground line), said method (figure 10) comprising: controlling the MOSFETs (figure 7, parts 20 or 24; actuated at normal operation) (paragraph [0034]; in normal operation, the MOSFETs 16, 18, 20, 22, 24, 26 are turned on and off in a controlled manner by a drive stage controller to control the potential difference applied across each of the motor windings and hence also the current flowing through the windings); predetermining a first voltage threshold value (figure 10, part S20; predetermining a first voltage threshold value = 0) for a drain-source voltage of a respective MOSFET of the plurality of MOSFETs (figure 2a, part drain-source voltage of 20 or 24) (paragraph [0047]; the body diode is forward biased (V_DS<0)); after occurrence of a fault  (figure 2b, part after fault at bridge 14 based on 16) (figure 10, parts after S10-S14; faulty bridge) which causes all MOSFETs of the converter to be switched off (figure 2a, parts 18-26; turn-off)(paragraphs [0037] and [0045]; all other MOSFETs 18, 20, 22, 24, 26 are turned off… In step S12, normal operation of the faulty bridge (14 or 14′) is disabled); detecting (paragraphs [0045] and [0047]; monitoring the MOSFET voltage V_DS or current… The regeneration voltage determines when the diode is forward biased. In the example shown, the Drain-Source voltage across the healthy MOSFETs on the appropriate side (MOSFETs 20, 24 if MOSFET 16 is faulty) is monitored) the drain-source voltage between a drain terminal and a source terminal of the respective MOSFET (figure 2a, part 20 or 24; drain-source voltage), and measuring (paragraphs [0045] and [0047]; monitoring the MOSFET voltage V_DS or current… The regeneration voltage determines when the diode is forward biased. In the example shown, the Drain-Source voltage across the healthy MOSFETs on the appropriate side (MOSFETs 20, 24 if MOSFET 16 is faulty) is monitored) a direction of a drain-source current flowing between the drain terminal and the source terminal of the respective MOSFET (figure 2a, part 20 or 24; drain-source current), monitoring (paragraph [0045]; monitoring the MOSFET voltage V_DS or current) whether a body diode of the respective MOSFET is electrically conducting (figure 2a, part body diode of 20 or 24; conducting)(figure 10, part S20; Yes; Turn on appropriate MOSFET) (paragraphs [0047] and [0048]; if the DS voltage of the MOSFET 20 or 24 is negative, the corresponding MOSFET must be turned on. This can be detected either by measuring phase currents and/or motor position. The MOSFET 20 or 24 can conduct from when the body diode is forward biased (V_DS<0) and will conduct the positive current (going from source to drain of the MOSFET)… The regeneration voltage determines when the diode is forward biased. In the example shown, the Drain-Source voltage across the healthy MOSFETs on the appropriate side (MOSFETs 20, 24 if MOSFET 16 is faulty) is monitored and, if it is negative (step S20) the appropriate MOSFET is turned on (step 22), otherwise it is turned off (step 24)… The DS voltage indirectly gives the current direction, which triggers the switching. I.e. when the DS voltage is negative the MOSFET(s) can be on), concluding that the body diode is electrically conducting (figure 2a, part body diode of 20 or 24; conducting) when the drain-source current (figure 2a, part 20 or 24; drain-source current) flows in a forward direction of the body diode  (figure 2a, part body diode of 20 or 24) and the drain-source voltage (figure 2a, part 20 or 24; drain-source voltage) fails to reach the first voltage threshold value (figure 10, part S20; predetermining a first voltage threshold value = 0) (paragraph [0047]; The MOSFET 20 or 24 can conduct from when the body diode is forward biased (V_DS<0) and will conduct the positive current (going from source to drain of the MOSFET); when the V_DS fail to reach 0 [negative]), and concluding that the body diode (figure 2a, part body diode of 20 or 24) is electrically blocking when the drain-source current flows in a reverse direction (figure 2a, part 20 or 24; drain-source current) of the body diode (figure 2a, part body diode of 20 or 24) and the drain-source voltage (figure 2a, part 20 or 24; drain-source voltage) exceeds the first voltage threshold value (figure 10, part S20 [predetermining a first voltage threshold value = 0]; NO; Turn off appropriate MOSFET based on the normal actuation signal) (paragraphs [0047] and [0048]; but when the DS voltage becomes positive the corresponding healthy MOSFETs is switched off; when V_DS exceeds 0 [positive]), and actuating the respective MOSFET on (figure 7, part 20 or 24; turn-on) (figure 10, part S20; Yes; Turn on appropriate MOSFET) as a function of an additional actuation signal (figures 7 and 10, part additional actuation signal inside actuation arrangement that control 20 or 24; actuated after fault is detected and when detect body diode conduction of respective MOSFET; S20 to Yes) regardless of a value of the actuation signal (figure 2a, part actuation signal inside actuation arrangement that control 20 or 24; actuated at normal operation) when the body diode is electrically conducting (figure 2a, part body diode of 20 or 24; conducting)(figure 10, part S20; Yes; Turn on appropriate MOSFET) (paragraphs [0047] and [0048]).
Terdy does not expressly disclose a wide bandgap semiconductor MOSFET; controlling the MOSFETs with a binary actuation signal; second voltage threshold value for the drain-source voltage; concluding that the body diode is electrically blocking when the drain-source current flows in a reverse direction of the body diode and the drain-source voltage exceeds the second voltage threshold value; and actuating the respective MOSFET on as function of an additional actuation signal regardless of a value of the binary actuation signal.
Ding teaches (see figures 1-44) predetermining a first voltage threshold value (figures 3 and 4, part VTH2) and a second voltage threshold value for the drain-source voltage (figures 3 and 4, part VTH1); detecting a drain-source voltage (figure 2, part IR11688) between a drain terminal and a source terminal of the respective MOSFET (figure 2 and 3, part drain-source voltage from the mosfet MSR)(page 4; Section 2; SmartRectifier™ concept and IR11688 operation; The SmartRectifier™ control technique is based on sensing the voltage across the MOSFET drain to source and comparing it with two internal negative thresholds determine the correct points of gate turn on and off), and, monitoring (figure 2, part IR11688) whether a body diode of the respective MOSFET is electrically conducting (figure 2, part body diode of mosfet MSR; conducting), concluding that the body diode is electrically conducting (figure 2, part body diode of mosfet MSR; conducting) when the drain-source current flows in a forward direction of the body diode (figure 3, part drain-source current IDS) and the drain-source voltage (figures 3 and 4, part drain-source voltage VDS from the mosfet MSR) fails to reach the first voltage threshold value (figures 3 and 4, part VTH2) (page 4; Section 2; SmartRectifier™ concept and IR11688 operation; The first negative threshold VTH2 detects current through the body diode determining when to turn on), and concluding that the body diode is electrically blocking (figure 2, part body diode of mosfet MSR; blocking) when the drain-source current flows in a reverse direction of the body diode (figure 3, part drain-source current IDS) and the drain-source voltage (figures 3 and 4, part drain-source voltage VDS from the mosfet MSR) exceeds the second voltage threshold value (figures 3 and 4, part VTH1) (page 4; Section 2; SmartRectifier™ concept and IR11688 operation; A second negative threshold VTH1, which is in the range of milli-Volts, determines the level at which the gate is turned off).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Terdy with the control features as taught by Ding, because it provides more accurate conduction detection in order to obtain more efficient control (page 5; Section 2; SmartRectifier™ concept and IR11688 operation; last paragraph). 
Niwa teaches (see figures 1-14) a wide bandgap semiconductor MOSFET  (figure 3, part Sic-MOSFETs upper Mmh or lower Mml)(Abstract; Sic-MOSFET); controlling (figure 3, part control unit generated between OR-gate and gate of upper Mmh or lower Mml MOSFETs) the MOSFETs (figure 3, part gate of upper Mmh or lower Mml MOSFETs)  with a binary actuation signal (figures 3 and 4, part input binary actuation signal INH or INL); and actuating the respective MOSFET on (figure 3, part upper Mmh or lower Mml MOSFETs; on) as function of an additional actuation signal (figure 3, part additional actuation signal from 1-shot circuit to OR-gate circuit) regardless of a value of the binary actuation signal (figures 3 and 4, part input binary actuation signal INH or INL) (page 1653; part C; second paragraph; even if control input [INL/INH] is off-state, it can switch over from the diode conduction mode to the channel conduction mode).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Terdy and Ding with the control features as taught by Niwa and obtain a method for actuating a Metal Oxide Semiconductor Field Effect Transistor (MOSFET), in particular a wide bandgap semiconductor MOSFET, of a converter having a plurality of MOSFETs, said method comprising: controlling the MOSFETs with a binary actuation signal; predetermining a first voltage threshold value and a second voltage threshold value for a drain-source voltage of a respective MOSFET of the plurality of MOSFETs; after an occurrence of a fault which causes all MOSFETs of the converter being switched off: detecting the drain-source voltage between a drain terminal and a source terminal of a the respective MOSFET, and measuring a direction of a drain-source current flowing between the drain terminal and the source terminal of the respective MOSFET, monitoring whether a body diode of the respective MOSFET is electrically conducting, concluding that the body diode is electrically conducting when the drain-source current flows in a forward direction of the body diode and the drain-source voltage fails to reach the first voltage threshold value, and concluding that the body diode is electrically blocking when the drain-source current flows in a reverse direction of the body diode and the drain-source voltage exceeds the second voltage threshold value, and actuating the respective MOSFET on as a function of an additional actuation signal regardless of a value of the binary actuation signal when the body diode is electrically conducting, because it provides more efficient and robust control with reduction in switching and conduction losses (Abstract).
Regarding claim 17, Terdy, Ding and Niwa teach everything claimed as applied above (see claim 16). However, Terdy does not disclose both the first voltage threshold value and the second voltage threshold value are negative and the second voltage threshold value is greater than the first voltage threshold value.
Ding teaches (see figures 1-44) both the first voltage threshold value (figures 3 and 4, part VTH2) and the second voltage threshold value (figures 3 and 4, part VTH1) are negative (figures 3 and 4, parts VTH2 and VTH1) and the second voltage threshold value (figures 3 and 4, part VTH1) is greater than the first voltage threshold value (figures 3 and 4, part VTH2).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Terdy with the control features as taught by Ding, because it provides more accurate conduction detection in order to obtain more efficient control (page 5; Section 2; SmartRectifier™ concept and IR11688 operation; last paragraph). 
Regarding claim 18, Terdy, Ding and Niwa teach everything claimed as applied above (see claim 16). However, Terdy does not disclose predetermining a first current threshold value for the drain-source current flowing in the forward direction of the body diode, measuring the drain-source current, and concluding that the body diode is electrically conducting when the drain- source current exceeds the first voltage threshold value.
Ding teaches (see figures 1-44) predetermining a first current threshold value (figures 3 and 4, part first current threshold value related to the VTH2) for the drain-source current (figure 3, part drain-source current IDS) flowing in the forward direction of the body diode (figure 2, part body diode of mosfet MSR), measuring (figure 2, part IR11688; the IDS is indirectly measured through the VDS) the drain-source current (figure 3, part drain-source current IDS), and concluding that the body diode is electrically conducting (figure 2, part body diode of mosfet MSR; conducting) when the drain- source current (figure 3, part drain-source current IDS) exceeds the first voltage threshold value (figures 3 and 4, part first current threshold value related to the VTH2) (page 4; Section 2; SmartRectifier™ concept and IR11688 operation; The first negative threshold VTH2 detects current through the body diode determining when to turn on).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Terdy with the control features as taught by Ding, because it provides more accurate conduction detection in order to obtain more efficient control (page 5; Section 2; SmartRectifier™ concept and IR11688 operation; last paragraph). 
Examiner Note: the Application discloses detect the drain-source current as another option for detect drain-source voltage for the reason that these two values are related and with both option you can obtain the conduction detection (see paragraph [0040]). 
Regarding claim 19, Terdy, Ding and Niwa teach everything claimed as applied above (see claim 18). However, Terdy does not disclose predetermining a second current threshold value for the drain-source current, which is smaller than the first current threshold value, and concluding that the body diode is electrically blocking when the drain-source current is less than the second current threshold value.
Ding teaches (see figures 1-44) predetermining a second current threshold value (figures 3 and 4, part second current threshold value related to the VTH1) for the drain-source current (figure 3, part drain-source current IDS), which is smaller than the first current threshold value (figures 3 and 4, part first current threshold value related to the VTH2), and concluding that the body diode is electrically blocking (figure 2, part body diode of mosfet MSR; blocking) when the drain-source current (figure 3, part drain-source current IDS) is less than the second current threshold value (figures 3 and 4, part second current threshold value related to the VTH1) (page 4; Section 2; SmartRectifier™ concept and IR11688 operation; A second negative threshold VTH1, which is in the range of milli-Volts, determines the level at which the gate is turned off).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Terdy with the control features as taught by Ding, because it provides more accurate conduction detection in order to obtain more efficient control (page 5; Section 2; SmartRectifier™ concept and IR11688 operation; last paragraph). 
Examiner Note: the Application discloses detect the drain-source current as another option for detect drain-source voltage for the reason that these two values are related and with both option you can obtain the conduction detection (see paragraph [0040]). 
Regarding claim 20, Terdy, Ding and Niwa teach everything claimed as applied above (see claim 16). Further, Terdy discloses (see figures 1-10) detecting with a monitoring unit  (figure 2a, part monitoring unit inside of the actuation arrangement that control 20 or 24) the drain-source voltage (figure 2a, part 20 or 24; drain-source voltage) and forming the additional actuation signal (figures 7 and 10, part additional actuation signal inside actuation arrangement that control 20 or 24; actuated after fault is detected and when detect body diode conduction of respective MOSFET; S20 to Yes) as a function of the drain-source voltage  (figure 2a, part 20 or 24; drain-source voltage) and outputting the additional actuation signal (figures 7 and 10, part additional actuation signal inside actuation arrangement that control 20 or 24; actuated after fault is detected and when detect body diode conduction of respective MOSFET; S20 to Yes) to a control unit (figure 2a, part control unit inside of the actuation arrangement that control 20 or 24 that is connected to the gate terminal), and switching the respective MOSFET on (figure 10, part S20-Yes-Turn on appropriate MOSFET) with the control unit (figure 2a, part control unit inside of the actuation arrangement that control 20 or 24 that is connected to the gate terminal) after an occurrence of an error (figure 2a, parts after S10-S14; faulty bridge)  which caused all MOSFETs of the converter to be switched off (figure 3, parts 18-26; turn-off)(paragraphs [0037] and [0045]; all other MOSFETs 18, 20, 22, 24, 26 are turned off… In step S12, normal operation of the faulty bridge (14 or 14′) is disabled).
Regarding claim 21, Terdy, Ding and Niwa teach everything claimed as applied above (see claim 20). Further, Terdy discloses (see figures 1-10) applying a switch-on voltage (figure 10, part S20; Yes; Turn on appropriate MOSFET)  between a gate terminal and the source terminal of the respective MOSFET (figure 2a, part 20 or 24) when the additional actuation signal assumes the value 1 (figures 7 and 10, part additional actuation signal inside actuation arrangement that control 20 or 24; actuated after fault is detected and when detect body diode conduction of respective MOSFET; S20 to Yes), or applying the switch-on voltage (figure 2a, part normal switch-on inside the actuation arrangement that control 20 or 24) between the gate terminal and the source terminal of the respective MOSFET (figure 2a, part 20 or 24) in response to an actuation signal (figure 2a, part actuation signal inside actuation arrangement that control 20 or 24; actuated at normal operation) when the actuation signal assumes a value of 1 (figure 2a, part actuation signal inside actuation arrangement that control 20 or 24; turn-on at normal operation) (paragraph [0034]; in normal operation, the MOSFETs 16, 18, 20, 22, 24, 26 are turned on and off in a controlled manner by a drive stage controller), or applying a switch-off voltage (figure 2a, part normal switch-off inside the actuation arrangement that control 20 or 24) between the gate terminal and the source terminal of the respective MOSFET  (figure 2a, part 20 or 24) when the actuation signal assumes a value of 0 (figure 2a, part actuation signal inside actuation arrangement that control 20 or 24; turn-off at normal operation) (paragraph [0034]; in normal operation, the MOSFETs 16, 18, 20, 22, 24, 26 are turned on and off in a controlled manner by a drive stage controller), and continuing detecting the drain-source voltage (figure 2a, part 20 or 24; drain-source voltage) with the monitoring unit (figure 2a, part monitoring unit inside of the actuation arrangement that control 20 or 24) and continuing forming the additional actuation signal (figures 7 and 10, part additional actuation signal inside actuation arrangement that control 20 or 24; actuated after fault is detected and when detect body diode conduction of respective MOSFET; S20 to Yes) and outputting the additional actuation signal  (figures 7 and 10, part additional actuation signal inside actuation arrangement that control 20 or 24; actuated after fault is detected and when detect body diode conduction of respective MOSFET; S20 to Yes) to the control unit (figure 2a, part control unit inside of the actuation arrangement that control 20 or 24 that is connected to the gate terminal).	
Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive. 
Applicant’s argues on pages 10-12 of the Applicant's Response (“Unlike in Terdy , the present invention does not require that a semiconductor/ MOSFET is defective. For example, an operationally undesired state such as overtemperature can also occur, which results in the binary clock pulses being blocked… In summary, the present invention differs from Terdy in that presently only a single individual MOSFET and the current flowing through the single individual MOSFET is considered when the binary clock pulses to the MOSFETs are all blocked. Terdy assumes a defective, permanently conductive semiconductor and has to determine the defective semiconductor and then controls other semiconductors of the power converter accordingly”).
The Examiner respectfully disagrees with Applicant’s arguments, because the combination of Terdy and Niwa teach the claimed limitations. Regarding the primary reference, Terdy discloses each MOSFET of the plurality of MOSFETs (figure 2a, parts 20 or 24) that when a fault is detected in the inverter (figure 2a, part 14; for example, based on faulty MOSFET 16), causes all MOSFETs of the converter to be switched off (figure 2a, parts 18-26; turn-off)(paragraphs [0037] and [0045]; all other MOSFETs 18, 20, 22, 24, 26 are turned off… In step S12, normal operation of the faulty bridge (14 or 14′) is disabled), and to actuate the respective MOSFET (figure 2a, parts 20 or 24; actuated after fault detected and when detect body diode conduction) with an additional actuation signal (figures 7 and 10, part additional actuation signal inside actuation arrangement that control 20 or 24; actuated after fault is detected and when detect body diode conduction of respective MOSFET; S20 to Yes) regardless of a value of the actuation signal (figure 2a, part actuation signal inside actuation arrangement that control 20 or 24; actuated at normal operation) when the monitoring unit (figure 2a, part monitoring unit inside of the actuation arrangement that control 20 or 24) determines that the body diode of the respective MOSFET is electrically-conducting (figure 2a, part body diode of 20 or 24; conducting) (figure 10, part S20; Yes) (paragraphs [0047] and [0048]; if the DS voltage of the MOSFET 20 or 24 is negative, the corresponding MOSFET must be turned on. This can be detected either by measuring phase currents and/or motor position. The MOSFET 20 or 24 can conduct from when the body diode is forward biased (V_DS<0) and will conduct the positive current (going from source to drain of the MOSFET)… The regeneration voltage determines when the diode is forward biased. In the example shown, the Drain-Source voltage across the healthy MOSFETs on the appropriate side (MOSFETs 20, 24 if MOSFET 16 is faulty) is monitored and, if it is negative (step S20) the appropriate MOSFET is turned on (step 22), otherwise it is turned off (step 24)… The DS voltage indirectly gives the current direction, which triggers the switching. I.e. when the DS voltage is negative the MOSFET(s) can be on). As discussed above, the rejection is based on MOSFETs (figure 2a, parts 20 and 24) and not necessarily based on defective MOSFET 16. Additional, the claim language does not specify a fault based on “overtemperature”. The secondary reference, Niwa teaches the individual control unit (figure 3, part control unit generated between OR-gate and gate of upper Mmh or lower Mml MOSFETs)  for each respective MOSFET (figure 3, part gate of upper Mmh or lower Mml MOSFETs) and configured to actuate the respective MOSFET (figure 3, part upper Mmh or lower Mml MOSFETs) with a binary actuation signal (figures 3 and 4, part input binary actuation signal INH or INL), and to actuate the respective MOSFET (figure 3, part upper Mmh or lower Mml MOSFETs) with an additional actuation signal (figure 3, part additional actuation signal from 1-shot circuit to OR-gate circuit)  regardless (figure 3, part OR-gate) of a value of the binary actuation signal (figures 3 and 4, part input binary actuation signal INH or INL) (page 1653; part C; second paragraph; even if control input [INL/INH] is off-state, it can switch over from the diode conduction mode to the channel conduction mode). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the actuation arrangement of Terdy with the control features as taught by Niwa, because it provides more efficient and robust control with reduction in switching and conduction losses (Abstract). Therefore, the combination of Terdy and Niwa result in the claimed limitation.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839
	
	


	/THIENVU V TRAN/                                        Supervisory Patent Examiner, Art Unit 2839